Citation Nr: 1225997	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-24 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine spondylosis (claimed as degenerative disc disease) for the period on appeal through February 22, 2006, and for the period from May 1, 2006, to May 26, 2008.

3.  Entitlement to an initial evaluation in excess of 40 percent for a lumbar spine spondylosis for the period on appeal from May 27, 2008, to April 28, 2010, and for the period beginning February 1, 2011.

4.  Entitlement to a separate evaluation for erectile dysfunction.

5.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity sciatica for the period on appeal through May 26, 2008. 

6.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity sciatica for the period on appeal beginning May 27, 2008.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the Air Force from May 1980 to May 1984 as well as in September 1990 and in October 2001.  He had additional service in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection was granted and an initial 10 percent evaluation assigned effective November 29, 2005, for left lower extremity sciatica in an October 2006 rating decision.  In a June 2008 rating decision, the evaluation for left lower extremity sciatica was increased to 20 percent effective May 27, 2008.  Service connection for lumbar spine spondylosis further was granted and an evaluation of 10 percent assigned effective November 29, 2005, 100 percent assigned effective February 23, 2006, for surgical treatment necessitating convalescence, 10 percent assigned effective May 1, 2006, and 20 percent assigned effective May 27, 2008.  Service connection was granted and a noncompensable evaluation assigned effective November 29, 2005, for hypertension in a November 2009 rating decision.  

During the pendency of the Veteran's appeal, changes were made to his evaluation for lumbar spine spondylosis.  A July 2010 rating decision granted a 100 percent evaluation effective April 29, 2010, based on surgical treatment necessitating convalescence and continued the previously assigned 20 percent evaluation effective August 1, 2010.  A November 2010 rating decision extended the 100 percent evaluation based on surgical treatment necessitating convalescence effective August 1, 2010, and continued the previously assigned 20 percent evaluation effective February 1, 2011.  In a February 2011 rating decision, clear and unmistakable error was found in that the periods subject to a 20 percent evaluation should have been evaluated at 40 percent.  A 40 percent evaluation thus was retroactively assigned from May 27, 2008, to April 28, 2010, and beginning February 1, 2011.  

The benefit of an increased initial evaluation sought for lumbar spine spondylosis partially was granted, in other words.  Since the increases to 100 percent do not cover the entire period on appeal and since the increase from 20 percent to 40 percent both does not cover the entire period on appeal and does not represent the maximum rating available during the periods it does cover, the issue of the Veteran's entitlement to a higher initial evaluation for lumbar spine spondylosis remain on appeal as characterized above.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of this hearing has been associated with the claims file.

Of note at the hearing, the question of whether or not the Board had jurisdiction over the issue of entitlement to an initial evaluation in excess of 10 percent for left lower extremity sciatica for the period on appeal through May 26, 2008, was raised.  The Board now concludes that it does have jurisdiction.  There is a unique procedural history regarding this matter largely due to how various statements from the Veteran were construed versus were intended by him to be construed.  Nevertheless, his disagreement with the initial evaluation for his left lower extremity sciatica for the period prior to May 27, 2008, clearly is conveyed in these statements.  VA further has considered the evaluation assigned for this condition during that period to be on appeal in that, in addition to the June 2008 rating decision, a statement of the case and numerous statements of the case (SSOCs) addressing it to some extent have been issued.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding an issue to be on appeal when VA "consistently treated [it] as if it was part of the timely filed" appeal).

Entitlement to an effective date earlier than May 27, 2008, for the grant of a 40 percent evaluation for lumbar spine spondylosis and a 20 percent evaluation for left lower extremity sciatica were certified as issues on appeal.  They are not listed above, however.  The earlier effective date issues arose after the June 2008 rating decision granted the Veteran an increased initial evaluation for his lumbar spine spondylosis and left lower extremity sciatica effective as of the aforementioned date.  Entitlement to an earlier effective date is not an appropriate characterization of the Veteran's contention that the increased 40 and 20 percent evaluations should have been awarded prior to May 27, 2008.  Indeed, consideration of the appropriate date for the increased evaluations necessarily is subsumed by consideration of whether initial evaluations in excess of 10 percent are warranted through May 26, 2008 (with the exception of the period when a 100 percent evaluation was effective for lumbar spine spondylosis).  

All of the hypertension, lumbar spine spondylosis, and left lower extremity sciatica issues comprising this matter last were adjudicated by the RO in a February 2011 SSOC.  Pertinent evidence not considered therein now is of record.  However, the Veteran's representative waived the right to have such evidence initially reviewed by the agency of original jurisdiction (AOJ), which in this case also is the RO, in April 2012.  The Board thus has jurisdiction to consider it in the first instance here.  See 38 C.F.R. § 20.1304(c).  

A request for a TDIU due to service-connected disabilities, "whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's entitlement to a TDIU, as it is both expressly raised by him as well as reasonably raised by the record, accordingly has been included as an issue on appeal.

Based on review of the Veteran's claims file and Virtual VA "eFolder," entitlement to a separate evaluation for erectile dysfunction has been added as an issue on appeal.  While this issue was not identified as on appeal at the time of the hearing and not testimony was taken thereon, as the Board herein award service connection for erectile dysfunction as a neurological abnormality associated with the Veteran's service-connected lumbar spine disorder, there is no prejudice to the Veteran. The following determinations regarding this issue and all the other issues on appeal additionally are made based on such review.


FINDINGS OF FACT

1.  The evidence shows that the Veteran takes medication continuously to control his blood pressure and almost but did not quite have a history of diastolic pressure predominantly 100 or more.  It also shows that, while he does not currently have a systolic pressure predominantly 160 or more, he almost but does not quite currently have a diastolic pressure predominantly 100 or more.  

2.  For the period on appeal through February 22, 2006, and for the period from May 1, 2006, to May 26, 2008, the evidence does not show that the Veteran manifested forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined thoracolumbar spine range of motion not greater than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, or any incapacitating episodes.

3.  For the period on appeal from May 27, 2008, to April 28, 2010, and for the period beginning February 1, 2011, the evidence does not show that the Veteran had/has unfavorable ankylosis of his entire thoracolumbar spine or entire spine or any incapacitating episodes.

4.  The evidence shows that the Veteran's erectile dysfunction is an objective neurologic abnormality associated with his lumbar spine spondylosis.

5.  For the period on appeal through May 26, 2008, the evidence does not show that the Veteran had complete paralysis or incomplete paralysis that was more than mild in the left lower extremity as a result of sciatica.

6.  For the period on appeal beginning May 27, 2008, the evidence does not show that the Veteran has complete paralysis or incomplete paralysis that was more than moderate in the left lower extremity as a result of sciatica.

7.  The Veteran's service-connected disabilities did not meet the TDIU minimum percent requirement for the period on appeal through March 16, 2010, but did meet this requirement for the period beginning March 17, 2010.

8.  The Veteran's service-connected disabilities alone did not render him unemployable for the period on appeal through March 16, 2010, but did render him unable to secure and follow a substantially gainful occupation for the period on appeal beginning March 17, 2010.






								[Continued on Next Page]
CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, but no higher, for hypertension are nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for lumbar spine spondylosis for the period on appeal through February 22, 2006, and for the period from May 1, 2006, to May 26, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).

3.  The criteria for an initial evaluation in excess of 40 percent for lumbar spine spondylosis for the period on appeal from May 27, 2008, to April 28, 2010, and for the period beginning February 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).

4.  The criteria for a separate evaluation for erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5242 (2011).

5.  The criteria for an initial evaluation in excess of 10 percent for left lower extremity sciatica for the period on appeal through May 26, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8620 (2011).

6.  The criteria for an initial evaluation in excess of 20 percent for left lower extremity sciatica for the period on appeal beginning May 27, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8620 (2011).

7.  The criteria for a TDIU have been met as of March 17, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board herein grants a separation evaluation for erectile dysfunction associated with lumbar spine spondylosis as well as a TDIU.  This constitutes a full grant of the benefit sought regarding these issues.  Any errors committed regarding the duty to notify or the duty to assist for these issues accordingly were harmless and will not be discussed.  The Board herein grants a compensable initial evaluation, albeit not the highest initial compensable evaluation available, for hypertension.  Higher initial compensable evaluations for lumbar spine spondylosis and left lower extremity sciatica are denied herein for all periods.  Thus, discussion of the duty to notify and the duty to assist is required for these issues.

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As noted above, the lumbar spine spondylosis, and left lower extremity sciatica issues comprising this matter initially were ones of entitlement to service connection.  The Veteran was notified via letter dated in February 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was notified of how VA determines disability evaluations and effective dates if service connection is granted in a March 2006 letter.  A March 2007 letter repeated all of this information.  Via letters dated in September and November 2007, the Veteran once again was notified of his and VA's respective duties for obtaining evidence as well as of how VA determines disability evaluations and effective dates if service connection is granted.  

Information on how VA determines disability evaluations specifically for sciatica was set forth in a May 2008 letter to the Veteran.  In an August 2008 letter as well as a December 2009 letter, he was informed of the criteria for establishing a higher evaluation, the evidence required in this regard, his and VA's respective duties for obtaining evidence, and how VA generally determines disability evaluations and effective dates.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The February and March 2006 letters predated all initial adjudications by the AOJ/RO in October 2006, June 2008, and November 2009.  All of the notice elements were addressed in them.  Nothing more was required.  Indeed, the purpose that notice is intended to serve was fulfilled in that service connection was substantiated in the aforementioned adjudications.  Dingess, 19 Vet. App. at 473.  It follows that the repetition in addressing the notice elements among the letters predating that adjudication went above and beyond what was necessary.  The August 2008 and December 2009 letters further went above and beyond by readdressing all notice elements in the context of an initial evaluation.  Finally, the May 2008 letter went above and beyond by providing specific rather than general notice concerning the disability evaluation element with respect to left lower extremity sciatica.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

The Veteran's service treatment records, service personnel records, VA treatment records, various private treatment records, and Social Security Administration (SSA) records (which contain many duplicate VA and private treatment records) have been obtained and associated with the claims file or "eFolder" whether through VA's efforts, him submitting them on his own behalf, or both.  Of note is the Veteran's assertion in November 2010 that VA failed to assist in procuring private treatment records from B.H.C. identified by him.  However, no analysis of this assertion is necessary.  A letter and records from this facility dated from 2004, when the Veteran first received care there, have been associated with the claims file.  They thus appear to be complete or close to complete in regard to these readings.  It is inconsequential how this association occurred.  

In October 2009 and July 2011, VA hypertension examinations were afforded to the Veteran.  He additionally underwent VA spine examinations in May 2008 and October 2009 and a VA peripheral nerves examination in May 2008.  VA hypertension, spine, general medical, and mental disorders examinations finally were performed in July 2011.  

The claims file was reviewed by each examiner with the exception of those that conducted the July 2011 examinations.  Yet this is of no consequence.  The examiner who conducted the July 2011 VA mental disorders examination reviewed the Veteran's medical records.  He further accurately reported his relevant history at this and the other latter examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He additionally did so at the former examinations.  All of the examiners interviewed the Veteran regarding his relevant symptomatology and performed a pertinent physical assessment including review of or undertaking diagnostic testing as needed.  All questions necessary to render the determinations made herein thus were answered.  The examinations accordingly are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Discussion of the Veteran's July 2011 Travel Board hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the hearing.  They were explained in that information was elicited from the Veteran concerning each as it relates to the applicable evaluation criteria discussed below.  Relevant evidence was mentioned during this process.  A period of 60 days additionally was afforded to the Veteran to provide additional evidence after such was identified.  He availed himself of this opportunity.

It is significant that neither the Veteran nor his representative has identified any particular additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Thus, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been met, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluations

The Veteran seeks higher initial evaluations for his hypertension, lumbar spine spondylosis, and left lower extremity sciatica.  He contends that his hypertension is worse than contemplated by a noncompensable evaluation.  He contends that his lumbar spine spondylosis was more severe than contemplated by a 10 percent evaluation for the periods on appeal through February 22, 2006, and from May 1, 2006, to May 26, 2008, was more severe than contemplated than a 40 percent evaluation for the period on appeal from May 27, 2008, to April 28, 2010, and has been more severe than contemplated by a 40 percent evaluation for the period on appeal beginning February 1, 2011.  Finally, the Veteran contends that his left lower extremity sciatica was worse than contemplated by a 10 percent evaluation for the period on appeal through May 26, 2008, and has been more severe than contemplated by an evaluation of 20 percent for the period on appeal beginning May 27, 2008.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

To that end, an assessment of the probative value of all elements affecting the probative value of the evidence must be undertaken by the Board.  38 C.F.R. § 4.6.  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614  (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Consideration must be given to whether staged evaluations are warranted when an appeal arises from an initially assigned evaluation, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

Although all of the evidence has been reviewed, only the most salient evidence is presented below in conjunction with the applicable rating criteria.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

Of note at the outset is that the Veteran is competent in reporting symptoms, as well as denying them, and in describing their impact because this information is within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  His family members and coworkers are competent in reporting his symptoms because they are observable to them.  The Veteran, his family members, and his coworkers also generally are credible because no significant reason for doubt exists.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (collectively holding that factors for consideration in weighing credibility include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor).  The Veteran is interested in the determinations made herein because they may result in more monetary benefits for him.  However, the subjective reports of him and his family members as well as his coworkers are facially plausible.  They additionally are not inconsistent with one another and are, with rare exceptions discussed below, consistent with the objective evidence.

1.  Hypertension

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101 a 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  An individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control must receive a minimum 10 percent disability rating.  When diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, a 20 percent evaluation is assigned.  A 40 percent evaluation requires diastolic pressure predominantly 120 or more.  Diastolic pressure predominantly 130 or more merits the maximum 60 percent evaluation.


Private treatment records dated within the decade immediately prior to the period on appeal reflect the following blood pressure measurements:  130/110, 142/80, 124/88, 130/90, 120/78, 140/100, 176/120, 130/100, 132/96, 136/98, 132/84, 130/86, 152/98, 142/96, 128/86, 138/94, 136/90, 124/82, 130/88, 140/80, 110/100, 112/70, 140/88, 130/70, 150/98, 110/70, 138/100, 120/78, 130/86, 140/80, 138/94, 128/80, 132/84, 130/88, 120/60, 150/88, 138/88, 138/74, 130/90, 110/78, 120/80, 108/70, 148/96, 152/104, 128/90, 138/96, 144/102, and 200/140.  They also reflect that the Veteran, as he and members of his family contend in various statements, was placed on medication to bring his blood pressure under control.  This was in approximately November 2004.

Private treatment records dated during the period on appeal beginning in November 2005 reflect the following blood pressure measurements:  140/92 in November 2005, 138/86 in May 2006, 140/84 in November 2006, 130/80 in January 2007, 136/96 in February 2007, 142/100, 146/96, 140/88, and 136/90 in March 2007, 142/96 in June 2007, 130/88 in November 2007, 154/100 in January 2008, 140/90 in June 2008, 168/104 and 158/104 in July 2008, 150/100 and 158/100 in August 2008, 126/86 and 118/90 in September 2008, 140/82 in February 2009, 128/86 and 132/86 in May 2009, 120/78 and 110/80 in October 2009, 122/76 and 130/80 in November 2009, and 158/98 and 166/102 in September 2010.  They further reflect that the Veteran, for various reasons, occasionally went off his blood pressure medication.  A private physician noted in an October 2010 letter that the Veteran's blood pressure has been very difficult to control due in part to his back pain.  

VA treatment records dated during the period on appeal document the following blood pressure measurements:  140/84 in December 2008, 148/90 in February 2009, 140/86 in February 2009 and again in April 2009, 130/80 in May 2009, 124/74 in December 2009, 142/92 in January 2010, 148/86 in January and March 2010, 147/94 in March and April 2010, 143/98 and 147/101 also in April 2010, 155/103, 154/103, 146/97, and 142/92 in June 2010, 153/102 and 153/105 in July 2010, 159/95 in August 2010, 157/106, 152/103, 161/105, 150/104, and 131/78 in July 2011, 157/110, 160/108, 156/104, and 146/94 in August 2011, and 133/89 and 136/88 in December 2011.

SSA records, which consist of the above VA and private treatment records as well as additional private treatment records, reveal blood pressure measurements similar to those above both within the decade immediately proceeding the period on appeal as well as during this period.

As referenced above, the Veteran underwent a VA hypertension examination in October 2009 and July 2011.  Blood pressure measurements of 120/80, 122/80, and 120/80 were obtained at the former examination.  140/100, 142/102, and 140/100 were the blood pressure measurements obtained at the latter examination.

The Veteran indicated that his home blood pressure measurements were 165/114, 173/112, 156/103, 165/103, 161/101, 165/102, 161/104, 164/104, 140/100, 161/101, 162/102, 153/98, 161/101, 153/100, 140/101, 170/113, 173/115, 163/101, 163/101, 153/99, 162/100, 172/114, 175/117, 157/100, and 161/112 in July 2011.  He indicated that they were 165/103, 166/104, 161/101, 169/104, 156/99, 160/100, 153/99, 165/103, 161/102, 163/101, 163/101, 174/110, 163/110, 164/100, 153/99, 161/105, 158/101, 164/109, 163/110, 165/113, 165/101, 178/102, 166/105, 171/106, 156/99, 161/103, 160/100, 163/101, 162/103, 161/102, 169/113, 174/111, 165/103, 168/105, 161/101, 163/102, 161/102, 165/103, 161/103, 164/106, 164/112, 166/103, 165/103, 167/101, 160/100, 163/102, 163/102, 163/102, 174/114, 169/115, 162/103, 166/110, 161/104, 166/106, 155/100, 160/101, 166/110, 170/107, 163/102, 166/104, 163/105, 166/106, 165/106, 169/102, 161/101, 166/111, 161/105, 163/110, 165/106, 170/110, 169/110, 173/14 (sic), 164/102, 166/104, 161/103, and 164/104 in August 2011.

Given the above, the Board finds that a compensable initial evaluation is warranted for hypertension.  The criteria for a 10 percent evaluation have not been met outright.  They are more nearly approximated than a noncompensable evaluation, however.  

That the Veteran has been on medication to control his blood pressure more or less throughout the period on appeal is undisputed.  Some of the numerous blood pressure measurements prior to the period on appeal, many of which were prior to the point at which he started taking medication, included a diastolic pressure of 100 or more.  Some others came close in this regard.  Even in combination, they do not constitute a majority of the measurements.  A predominant pre-medication history of diastolic pressure of 100 or more therefore does not exist.  Yet the aforementioned measurements do combine to a significant number.  As such, a pre-medication history of diastolic pressure of 100 or more routinely was manifested.  

The majority of the numerous post-medication July and August 2011 blood pressure measurements taken at the Veteran's home include a systolic pressure of 160 or more.  However, only a few of the numerous post-medication blood pressure measurements throughout the entire period on appeal (to include in July and August 2011) taken at a VA or private facility includes a systolic pressure of 160 or more.  Systolic pressure predominantly 160 or more accordingly does not exist.  With respect to diastolic pressure predominantly 100 or more, the majority of the numerous post-medication July and August 2011 blood pressure measurements taken at the Veteran's home once again are so inclusive.  The same is true of some of the numerous post-medication blood pressure measurements throughout the entire period on appeal (to include in July and August 2011) taken at a VA or private facility.  Some more come close in this regard.  In combination, they do not constitute a majority of the measurements.  Yet they almost constitute such a majority.  Diastolic pressure of 100 or more even with medication is not predominant but routinely is manifested, in other words.  

No criteria exist for a noncompensable evaluation.  In every instance where a zero percent evaluation is not provided for, such shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  The question thus is whether the Veteran more nearly approximates a noncompensable zero percent evaluation or the lowest compensable 10 percent evaluation.  A noncompensable evaluation generally equates to insignificant manifestations.  From the above, it is clear that the Veteran does not meet the criteria for a 10 percent evaluation for hypertension but almost does so.  It thus cannot be said that his manifestations are insignificant.  Indeed, he must take medication continuously to control his blood pressure, still has control problems even though he does so, and is vigilant as a result by taking blood pressure measurements/having blood pressure measurements taken often.  The criteria for a 10 percent initial evaluation therefore are more nearly approximately than a noncompensable initial evaluation.

The Board next finds that an initial evaluation in excess of 10 percent is not warranted.  Indeed, neither of the criteria for even the next highest evaluation of 20 percent is met.  None of the blood pressure measurements during the period on appeal, whether taken at a VA or private facility or at the Veteran's home, includes a systolic pressure of 200 or more.  It follows that such a pressure has not manifested at all, let alone predominated.  Only one of the numerous blood pressure measurements taken at a VA or private facility during the period on appeal includes a diastolic pressure of 100 or more.  Specifically, the Veteran's diastolic blood pressure was 110 in August 2011.  Some of the numerous blood pressure measurements taken by him at home in July and August 2011 include a diastolic pressure of 110 or more.  Yet most do not.  It thus follows that such a pressure has not predominated overall or even in July and August 2011 when it manifested.

In sum, the preponderance of the evidence supports through near approximation an initial evaluation of 10 percent, but no higher, for the Veteran's hypertension during the entire period on appeal.  The benefit of the doubt rule therefore does not apply, and staged evaluations are not appropriate. 

2.  Lumbar Spine Spondylosis

The Veteran's lumbar spine spondylosis has been and still is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 addresses degenerative arthritis of the spine.  This disability, along with the spinal disabilities addressed in Diagnostic Codes 5235 to 5241, is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  


A 10 percent evaluation is awarded when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, (3) muscle spasm, guarding, or localized tenderness is present but does not result in abnormal gait or abnormal spinal contour, or (4) there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires (1) forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or (3) muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent evaluation.  The maximum evaluation of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from zero degrees to 90 degrees forward flexion, zero degrees to 30 degrees extension, zero degrees to 30 degrees left and right lateral flexion, and zero degrees to 30 degrees left and right lateral rotation.  General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V.  Each range of motion measurement is rounded to the nearest 5 degrees.  Id., Note (4).

Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992); Nix v. Brown, 4 Vet. App. 462 (1993); Shipwash v. Brown, 8 Vet. App. 218 (1995).  In other words, it is stiffening or fixation of a joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis for VA purposes.  General Rating Formula, Note (5).  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the result is one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

Diagnostic Code 5242 indicates that consideration also should be made of Diagnostic Code 5003.  Diagnostic Code 5003 addresses degenerative arthritis established by X-ray evidence.  Evaluations are to be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  General Rating Formula, Note (1).

Diagnostic Code 5243 also is potentially applicable to the Veteran's thoracolumbar spine disability.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Throughout the entire period on appeal, the Veteran has complained of constant severe lumbar spine pain, stiffness, weakness, fatigue, spasms, and decreased motion.  He has indicated being able to stand or sit only for a short period, being able to walk only for a short distance or time, and not being able to pick up his younger son or throw a ball around with his older son as a result.  G.C., his wife, reported in an April 2007 statement that the Veteran has extreme pain and swelling.  She indicated that, in addition to the above consequences, he cannot bend over to tie his boots and has an extremely diminished sexual drive.  D.C., the Veteran's son, reported in September 2008 and April 2010 statements that the Veteran cannot bend over to pick anything up, cannot hunt, fish, or camp as he did previously, and struggles to tie his shoes, sit, walk, stand, and sleep.

Numerous diagnoses related to the Veteran's discs/intervertebral discs were made throughout the entire period on appeal, primarily on the basis of such being shown in X-rays and magnetic resonance imaging (MRI).  Numerous diagnoses of degeneration or arthritis also were made during this period on this same basis.  Several treatments have been attempted during the entire period on appeal.  In September 2005, a nerve block was performed.  The two temporary total evaluations from February 23, 2006, to April 30, 2006, and from April 29, 2010, to January 31, 2011, were awarded, as noted above, based on surgical treatment necessitating convalescence.  Various injections were given both before, in between, and after these surgeries.

Private treatment records dated in mid to late 2005 document the following.  Back tenderness generally was found upon physical assessment.  There was "normal motion and flexion/extension, bend[,] and rotation" with no significant pain in July 2005.  In September and October 2005, the Veteran experienced pain when he touched his ankles with straight knees and when he extended or rotated his spine bilaterally.  No spasms were found in December 2005.  Gait was normal at that time.

In a December 2005 letter, Dr. B.F. listed lumbar spondylosis, lumbar degenerative disc disease, and lumbar spinal stenosis among the Veteran's diagnoses.

J.W., the Veteran's boss, described in a statement dated in May 2006 that the Veteran previously had five to six episodes of severe back pain per month but now has such pain every day in the early morning.

Dr. J.M. noted in a September 2006 letter that the Veteran's symptoms had improved following surgery but were not in any way completely cured.

At the VA spine examination in May 2008, which occurred more precisely on May 27, 2008, the Veteran complained of incapacitating flare ups every two to three weeks lasting from three to seven days.  He noted having missed two days of work in May 2007, one day in June 2007, two days in July 2007, three days in August 2007, two days in September 2007, seven days in October as well as November 2007, three days in December 2007, two days in January 2008, seven days in February 2008, 10 days in March 2008, seven days in April 2008, and two days in May 2008 for a total of approximately six weeks in the preceding year due to his back.  The Veteran additionally reported erectile dysfunction but denied all bowel problems and bladder problems with the exception of urinary urgency, frequency, and nocturia.  

A waddling, festinant gait with poor propulsion was found upon physical assessment.  Use of a cane was noted.  List and lumbar flattening also was found.  There was bilateral tenderness, weakness, guarding, pain with motion, and spasms.  The tenderness, guarding, and spasms were not severe enough to be responsible for abnormal gait or spinal contour.  The Veteran's entire thoracolumbar spine was ankylosed in extension.  Neurologic symptoms due to nerve root stretching were observed.  Initial thoracolumbar range of motion was from zero to 40 degrees flexion, from zero to 10 degrees extension, from zero to 10 degrees right and left lateral flexion, and from zero to 10 degrees right lateral rotation all with pain.  Repeated thoracolumbar range of motion was from zero to 30 degrees flexion, from zero to five degrees extension, from zero to five degrees right and left lateral flexion, and from zero to five degrees right lateral rotation all with pain.  Left lateral rotation was not mentioned.  

A December 2008 VA treatment record reflects that the Veteran had limited flexion and extension with pain.

The Veteran reported flare ups causing difficulty ambulating every two to three weeks lasting from one to two days at the October 2009 VA spine examination.  He noted 12 to 14 incapacitating episodes as well as missing approximately eight weeks from work in the preceding year.  The Veteran denied erectile dysfunction and all bowel and bladder problems.

Upon physical assessment, the Veteran's gait was normal.  There was bilateral tenderness, weakness, guarding, pain with motion, and spasms.  Ankylosis was not referenced.  Initial thoracolumbar range of motion was from zero to 40 degrees flexion, from zero to 10 degrees extension, from zero to 10 degrees right and left lateral flexion, and from zero to 10 degrees right and left lateral rotation all with pain.  Repeated thoracolumbar range of motion was from zero to 30 degrees flexion, from zero to five degrees extension, from zero to five degrees right and left lateral flexion, and from zero to five degrees right lateral rotation all with pain.  

Contained in a January 2010 VA treatment record is the Veteran's report of missing work 12 to 13 times per year due to his back.

VA treatment records dated in March 2010, June 2011, and October 2011 include the Veteran's denial of bowel and bladder dysfunction.  The latter two of these records additionally include his denial of new neurological symptoms.  Finally, a June 2011 record also includes findings of tenderness and tight muscles in his back.

The undersigned Veterans Law Judge observed at the July 2011 Travel Board hearing that the Veteran's spine was in a normal position with ambulation.  The Veteran testified in response to questioning about whether he had incapacitating episodes that he missed a lot of time from work.  He also testified that there were times where bed rest was ordered.  

At the July 2011 VA general medical and spine examinations, the Veteran reported daily flare ups lasting hours as well as approximately 16 incapacitating episodes weekly each lasting around six hours.  He also reported erectile dysfunction but denied all bowel and bladder problems.  

The Veteran's gait was normal upon physical assessment.  Use of an orthotic insert as well as a crutch was noted.  Bilateral tenderness, weakness, guarding, pain with motion, spasms/tightness, and atrophy was found.  There was ankylosis of the thoracolumbar spine but not the cervical spine.  Initial thoracolumbar range of motion was from zero to five degrees flexion, from zero to five degrees extension, from zero to five degrees right lateral flexion, from zero to three degrees left lateral flexion, from zero to 10 degrees right lateral rotation, and from zero to five degrees left lateral rotation all with pain.  Repeated thoracolumbar range of motion was the same except right lateral rotation was reduced to a maximum of five degrees all with pain.  The examiner opined that this condition "most likely [was] related to the Veteran's chronic lumbar pain and Lortab useage (sic)." 

Based on the above, the Board finds that an initial evaluation for lumbar spine spondylosis in excess of 10 percent is not warranted under the General Rating Formula from November 29, 2005, to February 22, 2006, or from May 1, 2006, to May 26, 2008.  None of the criteria for even the next highest evaluation of 20 percent were met during these periods.  The Board finds with respect to the periods from May 27, 2008, to April 28, 2010, and beginning February 1, 2011, that an initial evaluation in excess of 40 percent is not warranted under the General Rating Formula.  The criteria for the higher evaluations of 50 and 100 percent have not been met.  

With respect to the periods from November 29, 2005, to February 22, 2006, or from May 1, 2006, to May 26, 2008, there is no indication of forward flexion greater than 30 degrees but not greater than 60 degrees or of combined range of motion not greater than 120 degrees even considering DeLuca, Mitchell, and associated regulations.  Range of motion, to include in flexion/forward flexion as well as in all other directions, was not measured precisely during the aforementioned periods.  Normal motion absent significant pain was referenced in regard to flexion as well as all other directions once prior to the Veteran's initial surgery, however.  On another pre-surgery occasion, pain was detected with motion in a few directions excluding forward flexion.  Yet a significant decrease in range of motion in these directions was not documented.  Improvement was noted post-surgery.  Of further note is that the Veteran received constant treatment regarding his back both prior to and following his initial surgery.  It thus is likely that a substantial reduction in forward flexion (30 degrees or less represents one-third or less of the normal 90 degrees) or in combined range of motion (120 degrees or less represents one-half or less of the normal 240 degrees) would have been set forth had it existed.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (a lack of notation of a symptom where such notation would normally be expected may be considered as evidence that the symptom did not exist).  

Acknowledgement is given to the fact that the Veteran and members of his family competently have reported that he cannot bend.  To the extent that this refers to forward flexion, they are not credible.  Their reports of a complete inability to bend (it is undisputed that the Veteran has difficulty bending) are not consistent with the above objective evidence.  It is reiterated that flexion was described as normal as well as was not found to be substantially decreased before surgery and that improvement was noted after surgery.  Greater weight is given to this evidence over the Veteran's reports and those of his family member.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (holding that the weight of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence").  

Acknowledgement further is given to the fact that episodes of severe pain competently and credibly have been reported by the Veteran's coworker.  In other words, he had flare ups.  No indication was provided by the coworker as to how much additional functional loss, if any, above normal he has during these flare ups.  That his pain spiked is insufficient, since Mitchell requires the pain to be so significant as to cause a greater than normal reduction in limitation of motion.  It is likely, similar to above, that such a significant reduction would have been set forth objectively had it existed.  Buczynski, 24 Vet. App. at 221.

Further, there is no indication of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There is no indication whatsoever of guarding.  The Veteran competently and credibly reported spasms.  They were not found on one occasion.  This is not dispositive, however, as their existence was not otherwise referenced whether in the affirmative or negative.  Notwithstanding spasms, there is no indication whatsoever of abnormal spinal contour.  Gait, rather than being abnormal, was found to be normal prior to the initial surgery.  Improvement was noted, as discussed above, thereafter.

It finally is noted that an initial evaluation higher than 10 percent for the periods from November 29, 2005, to February 22, 2006, and from May 1, 2006, to May 26, 2008, cannot be awarded under Diagnostic Code 5003.  Diagnoses concerning degeneration or arthritis were made after evidence of such was shown in X-rays and MRI.  The Veteran already has been assigned an initial evaluation of 10 percent.  However, the June 2008 rating decision specified that this evaluation was for tenderness that does not result in abnormal gait or spinal contour rather than for limitation of motion with respect to forward flexion or combined range of motion.  The above discussion makes clear that, at worst, there was noncompensable limitation of motion with pain objectively confirmed.  However, each segment of dorsal or lumbar vertebrae is considered a group of minor joints ratable on parity with a major joint.  38 C.F.R. § 4.45.  An initial 10 percent evaluation therefore is the maximum allowable.

With respect to the periods from May 27, 2008, to April 28, 2010, and beginning February 1, 2011, unfavorable ankylosis of the Veteran's entire thoracolumbar spine or entire spine including both the thoracolumbar and cervical segments has not been shown.  See General Rating Formula, Note (6) (noting that the thoracolumbar and cervical spine segments are to be separately evaluated but shall be considered a single disability with one evaluation when there is unfavorable ankylosis of both segments).  Cervical spine ankylosis, whether favorable or unfavorable, specifically has not been found.  Indeed, the Veteran has some albeit extremely limited range of motion in it.  Ankylosis of the thoracolumbar spine has been found twice.  It once was noted to be of the entire thoracolumbar spine, to be in extension, and to be accompanied by neurologic symptoms due to nerve root stretching.  It thus was unfavorable rather than favorable.  Yet the undersigned observed a normal spinal alignment.  At least some, albeit extremely limited, thoracolumbar motion further consistently has been possible in all directions both upon initial and repeated testing.  This includes each occasion in which ankylosis of the thoracolumbar spine was found as well as one other occasion.  As such, there cannot be immobility, consolidation, or fixation of the thoracolumbar segment of the Veteran's spine in flexion, extension, or any other direction.  This is bolstered by the fact that no mention of thoracolumbar spine ankylosis, whether favorable or unfavorable, was made on the aforementioned other occasion.  

Acknowledgement is given to the competent and credible reports of the Veteran and his family members to difficulty with bending, sitting, standing, and walking as well as an inability to throw a ball around.  Significantly, nobody went so far as to assert that the Veteran could not move his thoracolumbar spine in one or more directions.  Problems with various body positions indeed falls short of a complete inability to so move it.  

Further acknowledgement is given to the fact that the Veteran's thoracolumbar spine range of motion was with substantial pain both upon initial and repeated testing.  Acknowledgement also is given to his competent and credible report of pain flare ups.  However, these acknowledgements do not change the determination that an initial evaluation higher than 40 percent is not warranted.  It is reiterated that the General Rating Formula used to assign this evaluation applies with or without symptoms such as pain.  DeLuca, Mitchell, and associated regulations further do not apply because this evaluation is the maximum allowable for limitation of motion of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that it is not necessary to consider 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca (Mitchell was decided thereafter) when the Veteran already is in receipt of the maximum rating available based on symptomatology that includes limitation of motion).  

The Board next addresses whether a separate evaluation is warranted under the General Rating Formula for an objective neurologic abnormality associated with the Veteran's lumbar spine spondylosis.  Such evaluations with respect to the left lower extremity as well as the right lower extremity already are in place.  The former is addressed below.  Discussion of the latter is necessary, as it is not an issue on appeal.  

No separate evaluation is warranted for either bowel or bladder impairment.  The Veteran consistently competently and credibly has denied bowel dysfunction or problems.  He competently and credibly reported bladder dysfunction or problems on one occasion but thereafter consistently competently and credibly denied such dysfunction or problems.  Further, objective findings indicative of bowel or bladder impairment have not been made.  A separate evaluation for erectile dysfunction is warranted, however.  The Veteran has both competently and credibly reported and denied erectile dysfunction at various times.  Yet his wife impliedly competently and credibly reports it.  Some objective confirmation therefore exists.  It has been opined that the Veteran's erectile dysfunction is associated with his lumbar spine spondylosis.  Specifically, an association with the pain and pain medication he takes due to this condition was found.  There is no indication, whether subjective or objective, of any other neurologic abnormality.  The Veteran indeed competently and credibly has denied new neurological symptoms.

Finally, the Formula for Rating IVDS is applicable in light of the diagnoses of record concerning disc abnormalities.  There has not been even one incapacitating episode of any duration during the period from November 29, 2005, to February 22, 2006, from May 1, 2006, to May 26, 2008, from May 27, 2008, to April 28, 2010, or beginning February 1, 2011, however.  The record is rife with competent and credible reports from the Veteran as well as others that he frequently has flare ups/episodes of increased symptoms.  He has characterized many of these episodes as incapacitating.  It is undisputed that he has sought treatment by a physician for his back which includes treatment for these episodes.  Yet there is no indication, despite his testimony otherwise, that bed rest was prescribed at any point for them.  As such, the Veteran's definition of incapacitating does not comport with the definition of incapacitating used by VA.  That he missed a substantial amount of time from work, which is highlighted by him, indeed is not a consideration here.  

Use of the Formula for Rating IVDS therefore would result in a noncompensable evaluation during each of the above periods.  The 10 percent initial evaluation for the former periods and the 40 percent initial evaluation for the latter periods currently assigned pursuant to the General Rating Formula accordingly stand as the higher evaluations.

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged evaluations in addition to those already in place are warranted.  It follows that additional stages are not warranted since the above findings apply respectively to the entire periods on appeal from November 29, 2005, to February 22, 2006, from May 1, 2006, to May 26, 2008, from May 27, 2008, to April 28, 2010, and beginning February 1, 2011.

3.  Left Lower Extremity Sciatica

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait.  38 C.F.R. § 4.124a.
 
The Veteran's left lower extremity sciatica has been and still is evaluated analogously to neuritis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8620.  Neuritis, whether cranial or peripheral, indeed is evaluated on the scale provided for injury of the nerve involved.  38 C.F.R. §§ 4.123.  The maximum evaluation for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis of the nerve.  Id.  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis with respect to the sciatic nerve.  Id.  

Diagnostic Code 8620 provides for the same evaluations as Diagnostic Code 8520, which addresses paralysis of the sciatic nerve, and Diagnostic Code 8720, which addresses neuralgia of the sciatic nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis.  Moderate incomplete paralysis merits a 20 percent evaluation, while a 40 percent evaluation requires moderately severe incomplete paralysis.  Severe incomplete paralysis with marked muscle atrophy equates to an evaluation of 60 percent.  The maximum 80 percent evaluation is reserved for complete paralysis shown by manifestations such as:  the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

"Incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis.  38 C.F.R. § 4.124a, paragraph immediately preceding Diagnostic Code 8510.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The words "mild," "moderate," and "severe" are not defined in the Schedule for Rating Disabilities.  "Mild" is generally defined as "not being or involving what is extreme" or "not severe: temperate."  See Merriam-Webster 's Collegiate Dictionary, Eleventh Edition (2003), 787.  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  Id. at 798. "Severe" is generally defined as "of a great degree: serious."  Id. at 1140.

Throughout essentially the entire period on appeal, the Veteran has complained of pain, numbness/decreased sensation, and tingling radiating to his left buttock and down his left lower extremity as far as his foot.  He also complained of paresthesias, dysesthesias, leg or foot weakness, and unsteadiness requiring the use of a cane.  The Veteran has indicated being able to stand, sit, and drive only for short periods.  D.C., the Veteran's son, indicated that the Veteran cannot drive for more than a short period in a September 2008 statement.

A December 2005 private treatment record reveals no motor deficits with respect to the Veteran but decreased sensation to the left outer thigh and reflexes that basically were diffusely hypoactive.

As set forth above, Dr. J.M. noted in a September 2006 letter that the Veteran's symptoms had improved following surgery but were not in any way completely cured.

At the May 2008 VA spine and peripheral nerves examinations, which as noted above more precisely occurred on May 27, 2008, the Veteran's muscle tone in his left lower extremity was normal upon physical assessment.  There was no muscle atrophy.  Strength was decreased at two or three out of five in the left hip, knee, ankle, and great toe.  Sensation also was decreased.  There were no tremors, tics, or other abnormal movements.  Left lower extremity reflexes were normal.  

The Veteran's muscle tone in his left lower extremity was normal, and there was no muscle atrophy upon physical assessment, at the October 2009 VA spine examination.  His strength was five out of five in his left hip, knee, ankle, and great toe.  Sensation in the left lower extremity was normal.  Reflexes were hypoactive at the left knee and ankle but normal in the great toe (plantar babinski).

A difference in the size of his calves was noted by the Veteran during his July 2011 Travel Board hearing testimony.

Muscle tone in the Veteran's left lower extremity was normal upon physical assessment at the July 2011 VA general medical and spine examinations.  No atrophy was found.  Strength was four out of five in his left hip, knee, ankle, and great toe.  There was decreased sensation in the left foot.  Reflexes in the left lower extremity were hypoactive.

Based on the above, the Board finds that an initial evaluation for left lower extremity sciatica in excess of 10 percent is not warranted for the period on appeal through May 26, 2008.  The Board additionally finds that an initial evaluation in excess of 20 percent for left lower extremity sciatica is not warranted for the period on appeal beginning May 27, 2008.  The criterion for even the next highest evaluation was not met during the former period and has not been met during the latter period.

The Veteran's left lower extremity sciatica for the period on appeal through May 26, 2008, is most appropriately characterized as mild incomplete paralysis rather than moderate incomplete paralysis or worse.  His competently and credibly reported symptoms largely were sensory with only a few (weakness, unsteadiness) relating to motor capability.  Decreased sensation indeed was found objectively, as was decreased reflexes.  Yet no strength or motor deficiencies were noted on one occasion prior to the Veteran's initial back surgery.  Improvement was noted after this surgery.  Like above, it is probable that significant strength and motor problems would have been documented had they existed given the Veteran's constant treatment regarding his back and left lower extremity both prior to and following the surgery.  See Buczynski, 24 Vet. App. at 221.  It follows from the fact that such problems were not documented that the Veteran's strength and motor deficiencies were minimal at best.  

Moderate incomplete paralysis rather than moderately severe incomplete paralysis or worse is the most appropriate characterization for the Veteran's left lower extremity sciatica for the period on appeal beginning May 27, 2008.  His competently and credibly reported symptoms once again predominantly are sensory with only a few relating to motor capability.  Sensation objectively has been found to be decreased more often than not, as have reflexes.  Strength or motor deficiencies also objectively have been found more often than not.  There has never been muscle atrophy despite the Veteran's competent and credible report of a difference in the size of his left calf versus his right.  His muscle tone always has been normal.  However, strength is best characterized as moderately impaired given that it has been decreased anywhere from two to four out of five twice as opposed to having been a normal five out of five once.  A sizeable portion of normal function accordingly does not exist, but a sizeable portion still does.

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged evaluations in addition to those already in place are warranted.  It follows that additional stages are not warranted since the above findings apply respectively to the entire periods on appeal through May 26, 2008, and beginning May 27, 2008.


B.  Extraschedular

The above determinations granting the Veteran a 10 percent initial evaluation for his hypertension and continuing his 10, 20, and 40 percent initial evaluations respectively for his lumbar spine spondylosis and left lower extremity sciatica during various periods, as they involve application of pertinent provisions of the VA's Schedule for Rating Disabilities, are made on a schedular basis.  One other avenue exists through which a higher evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

Analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Of note at the outset, neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular evaluation for hypertension, lumbar spine spondylosis, or left lower extremity sciatica.  There is no indication that these disabilities could not be contemplated adequately by the applicable schedular evaluation criteria discussed above.  The Veteran's predominant manifestation of hypertension, blood pressure measured at various levels, is expressly is accounted for by these criteria.  His back and left lower extremity symptoms, which predominantly include pain, numbness, and inhibition of movement and activity, likewise are addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw such as DeLuca and Mitchell.  Higher evaluations are provided for pursuant to these sources, but, as explained above, the initial evaluation of 10 percent assigned herein for hypertension and initial evaluations of 10, 20, and 40 percent continued herein for various periods for lumbar spine spondylosis and left lower extremity sciatica accurately describe the severity of these disabilities.  In other words, the effect each had and continues to have on his life is encompassed by its respective evaluation(s).

Given that the applicable schedular evaluation criteria are adequate, the Board finds that the Veteran does not manifest an exceptional hypertension, lumbar spine spondylosis, or left lower extremity sciatica picture.  Discussion of whether he exhibited/exhibits related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Further, referral for consideration of the assignment of an initial evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash, 8 Vet. App. at 218.

III.  TDIU

The Veteran contends that became unable to work during the period under appeal.  Although he reports effects on his occupational functioning from several disabilities, he primarily reports such effects are due to his lumbar spine spondylosis.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.c.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  

When jobs are not realistically within his physical and mental capabilities, a Veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation:  (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id. 

Where the Veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service because the Board cannot assign a TDIU on an extraschedular basis in the first instance.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash, 8 Vet. App. at 218.

The Board once again must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson, 7 Vet. App. at 36, Masors, 2 Vet. App. at 181; Wilson, 2 Vet. App. at 614; Hatlestad, 1 Vet. App. at 164; Gilbert, 1 Vet. App. at 49.  The benefit of the doubt also shall once again be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Service connection is in effect for left ear hearing loss, tinnitus, right lower extremity radiculopathy, and adjustment disorder in addition to lumbar spine spondylosis, left lower extremity sciatica, hypertension, and now erectile dysfunction.  A noncompensable evaluation was assigned for left ear hearing loss effective when the period on appeal began on November 29, 2005.  A 10 percent evaluation was assigned for tinnitus effective October 21, 2009.  For right lower extremity radiculopathy, a 10 percent evaluation was assigned effective December 11, 2009.  70 percent was the evaluation assigned for adjustment disorder effective March 17, 2010.  

To reiterate the above determinations, the lumbar spine spondylosis evaluations are as follows:  10 percent from November 29, 2005 to February 22, 2006; 100 percent from February 23, 2006, to April 30, 2006; 10 percent from May 1, 2006, to May 26, 2008; 40 percent from May 27, 2008, to April 28, 2010; 100 percent from April 29, 2010, to January 31, 2011; and 40 percent beginning February 1, 2011.  The evaluations left lower extremity sciatica are 10 percent from November 29, 2005, to May 26, 2008, and 20 percent thereafter.  The 10 percent evaluation for hypertension awarded herein is effective from November 29, 2005.  A separate evaluation for erectile dysfunction will be assigned in the near future.

The combined evaluation for service-connected disabilities is derived not by simply adding together the evaluations for each individual service-connected disability but by use of a combined ratings table.  38 C.F.R. § 4.25.  A 30 percent combined evaluation was effective from November 29, 2005, to February 22, 2006; a 100 percent evaluation from February 23, 2006, to April 30, 2006; a 30 percent evaluation from May 1, 2006, to May 26, 2008; a 50 percent evaluation from May 27, 2008, to October 20, 2009; and a 60 percent evaluation from October 21, 2009, to December 10, 2009, was effective for the Veteran.  With the bilateral factor, a 60 percent evaluation was effective for him from December 11, 2009, to March 16, 2010; a 90 percent evaluation from March 17, 2010, to April 28, 2010; a 100 percent evaluation from April 29, 2010, to January 31, 2011; and a 90 percent evaluation beginning February 1, 2011.  See 38 C.F.R. § 4.26.

It follows from the above that the minimum percent evaluation requirement of either one service-connected disability evaluated at at least 60 percent or two or more service-connected disabilities with one evaluated at at least 40 percent and the combined evaluation of all being at least 70 percent is not met at any point from November 29, 2005, to March 16, 2010, other than the period for which a temporary total evaluation already has been assigned.  As such, a TDIU for the period through March 16, 2010, in which there was no temporary total evaluation may be awarded only on an extraschedular basis.  The remaining question during this period is whether the Veteran was unemployable by reason of his service-connected disabilities such that referral to the Director of the Compensation and Pension Service is required.  

Other than the period for which a temporary total evaluation already has been assigned, it additionally follows from the above that the minimum percent evaluation requirement of one service-connected disability evaluated at at least 60 percent as well as of two or more service-connected disabilities with one evaluated at at least 40 percent and the combined evaluation of all being at least 70 percent is met beginning March 17, 2010.  A TDIU for the period beginning March 17, 2010, in which there was no temporary total evaluation accordingly may be awarded on a schedular basis.  The remaining question for this period is whether the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  Only the most salient evidence is presented below in relation to these questions, like above, although all the evidence has been reviewed.  See Gonzales, 218 F.3d at 1378.  

With respect to level of education, special training, and previous work experience, the Veteran has indicated the following during the period on appeal.  He has four years of college education and military technical training.  He worked full-time as a technician/logistics planner for the Air National Guard from around the late 1980's until March 2010.  The Veteran notes that he struggled to maintain his position in the latter years as a result of his back and eventually became unable to work for the same reason.

J.W., the Veteran's boss, indicated in a May 2006 statement that the Veteran's back has impacted his ability to perform his job.  Numerous procedures, visits to doctors, treatment, and generally being in too much pain were cited as reasons he required time off work.  J.W. noted that despite accommodations to make the Veteran's work environment more comfortable, his bad days outnumber his good days.

The Veteran used a great deal of sick leave, almost 300 hours, in 2005.

Following his initial back surgery, the Veteran was directed by a private physician in April 2006 to work only half days for his first two weeks back to work.

The Veteran had used more sick leave than he had earned as of May 2006.

At the May 2008 VA spine examination, it was opined that the Veteran's lumbar spine spondylosis caused significant effects on his occupation.  The assignment of different duties was noted as a result of decreased mobility, including a decreased ability to lift, stoop, flex, extend, run/jog, or otherwise exercise, as well as decreased strength, weakness or fatigue, and pain.  

It similarly was opined that the Veteran's left lower extremity sciatica caused significant effects on his occupation at the May 2008 VA peripheral nerves examination.  The assignment of different duties and increased absenteeism as a result of decreased mobility, including decreased flexion, extension, and rotation, as well as decreased lower extremity strength, decreased ability to lift and to sit, and pain was noted in particular.

R.B., the Veteran's coworker and sometimes his boss, indicated in a September 2008 statement that the Veteran misses a lot of time from work as a result of his back.  R.B. further indicated that attempts were made to make the work environment more accommodating such as trying not to let the Veteran left anything or travel alone.

It was opined at the October 2009 VA spine examination that there were significant occupational effects as a result of the Veteran's lumbar spine spondylosis.  Decreased mobility, problems with lifting and carrying, lack of stamina, and pain were specified in this regard.

At the October 2009 VA hypertension examination, it was opined that there were significant occupational effects due to a lack of stamina and weakness or fatigue.

Dr. J.R. noted that the Veteran has hypertension, a psychiatric disorder, and a lumbar spine disability in a February 2010 letter.  Then, Dr. J.R. opined that the Veteran's job duties should not include any bending, lifting, or twisting as well as that he should be allowed frequent position changes.  Dr. J.R. finally opined that the Veteran should avoid mentally stressful situations.

Several letters were written while the Veteran was being evaluated for possible back surgery as well as during the rehabilitation period following such surgery regarding his unfitness for work in any kind of employment.  

As of June 2010, the Veteran had no annual or sick leave left.  He was using leave donated from coworkers.

The SSA determined in December 2010 that the Veteran was disabled due to his psychiatric state as of March 2010.  It was noted that Dr. J.R. opined during a telephone conversation with an SSA employee that he did not think the Veteran could maintain a job in a competitive work situation.  It also was noted that he is unable to meet the mental demands of even unskilled work.

In a June 2011 letter, Dr. C.T. noted that the Veteran had attained maximum medical improvement after his back surgery.  Dr. C.T. next opined that the Veteran could return possibly to a light or sedentary job such as something involving answering phones.  Dr. C.T. thus excluded anything heavy as well as probably anything in the National Guard.

It was noted that the Veteran's employability/ unemployability status rests primarily on his medical disabilities at the July 2011 VA mental disorders examination.  However, it also was opined that his psychiatric symptoms do not prevent employment but could reduce productivity by up to 50 percent unless he could find a position in which they could be managed when they occur.  Therapy to learn management techniques and a supportive work environment to include flexible hours and a flexible work schedule were recommended in this regard.  

No effects on employment were noted at the July 2011 VA hypertension examination.  

It was opined at the July 2011 VA general medical examination that the Veteran is not employable in any job setting including sedentary employment.  His lumbar spine spondylosis and the medication prescribed for it were identified as particularly problematic for work.  

Given the above, the Board finds that the Veteran's service-connected disabilities alone did not render him unemployable for the period on appeal through March 16, 2010.  Yet the Board finds that they have rendered him unable to secure and follow substantially gainful employment since March 17, 2010.  

The Veteran's service-connected disabilities, particularly his lumbar spine spondylosis, left lower extremity sciatica, hypertension, and adjustment disorder, caused significant occupational effects with respect to the period through March 16, 2010.  His symptoms such as pain, decreased mobility and range of motion, decreased strength, lack of stamina and weakness/fatigue, and a decreased ability to lift, carry, and sit indeed were noted to require the assignment of different duties and cause increased absenteeism.  He indeed was advised to perform duties that did not involve bending, lifting, twisting, or mental stress as well as to shift positions frequently and missed a substantial amount of time from work.  Sometimes the Veteran took more leave than he had accrued.  However, he was able to maintain his long held full-time position as a technician/logistics planner despite the aforementioned since accommodations were made to his work environment.  It thus cannot be said that he was unemployable.  Referral to the Director of the Compensation and Pension Service accordingly is not required.

For the period beginning March 17, 2010, it is notable at the outset that the Veteran has not been working.  Conflict exists regarding the occupational effects of his service-connected adjustment disorder.  It is undisputed that this disorder causes significant occupational effects.  A reduction in productivity particularly was noted.  Dr. J.R.'s opinion that the Veteran could not maintain a job in a competitive market and the SSA's determination that he is unable to meet the mental demands of even unskilled work are indicative of a complete inability to secure and follow a substantially gainful occupation.  The opinion of the examiner who conducted the Veteran's July 2011 VA mental disorders examination is to the contrary.  Specifically, his adjustment disorder was found not to preclude employment outright.  

Equal weight is assigned to each of the aforementioned opinions and determinations because there appears to be no noteworthy reason to discount any one.  See Nieves, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Black v. Brown, 10 Vet. App. 297 (1997); Ardison v. Brown, 6 Vet. App. 405 (1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993) (collectively holding that factors that may be considered in assessing the weight/probative value of a medical opinion include a physician's access to the claims file or other pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner).  The weight of the evidence therefore supports finding that the Veteran's adjustment disorder prohibits him from securing and maintaining a substantially gainful occupation.

There additionally exists conflict regarding the occupational effects of the Veteran's service-connected lumbar spine spondylosis.  Dr. C.T. opined that heavy positions, to include that comprising the Veteran's previous work experience, were impossible due to this disability but that light/sedentary employment possibly could be obtained and held successfully by him.  However, the examiner who conducted the July 2011 VA general medical examination opined that the Veteran cannot perform any job to include sedentary jobs in light of his lumbar spine spondylosis and the medication prescribed for it.  Like above, equal weight is assigned to each of these opinions as there does not seem to be any noteworthy reason to discount either.  The weight of the evidence therefore supports finding that the Veteran's lumbar spine spondylosis prohibits him from securing and maintaining a substantially gainful occupation.

In sum, both the Veteran's adjustment disorder and his lumbar spine spondylosis have rendered him unable to obtain and maintain substantially gainful employment during the period beginning March 17, 2010.  Even if neither of these service-connected disabilities have a preclusive occupational effect alone, they would have this effect in combination.  The lumbar spine spondylosis indeed prevents all physical jobs and at least some sedentary jobs while the adjustment disorder prevents any remaining sedentary jobs, if any.  It follows that consideration of the Veteran's level of education and special training is irrelevant.  A TDIU beginning March 17, 2010, is warranted.  This determination renders it unnecessary to give further consideration to the Veteran's his previous work experience or to consider his other service-connected disabilities.  








								[Continued on Next Page]
ORDER

An initial 10 percent evaluation for hypertension is granted effective November 29, 2005, subject to the laws and regulations governing monetary awards.

An initial evaluation in excess of 10 percent for lumbar spine spondylosis for the period on appeal through February 22, 2006, and for the period from May 1, 2006, to May 26, 2008, is denied.

An initial evaluation in excess of 40 percent for a lumbar spine spondylosis for the period on appeal from May 27, 2008, to April 28, 2010, and for the period beginning February 1, 2011, is denied.

A separate evaluation for erectile dysfunction is granted, subject to the laws and regulations governing monetary awards.

An initial evaluation in excess of 10 percent for left lower extremity sciatica for the period on appeal through May 26, 2008, is denied.

An initial evaluation in excess of 20 percent for left lower extremity sciatica for the period on appeal beginning May 27, 2008, is denied.

A TDIU is granted as of March 17, 2010, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


